 Case 2:19-cv-02127-SHL Document 103 Filed 10/04/19 Page 1 of 3                   PageID 953




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


DAVID BISHOP,                                   )
                                   Plaintiff,   )
                                                )
               vs.                              )
                                                )   Civil Action No. 2:19-cv-02127-SHL-dkv
LG CHEM AMERICA, INC.,                          )
VGOD, INC.,                                     )
LA VAPOR, INC., and                             )
VAPOR BEAST LLC                                 )
                               Defendants.      )


       LA VAPOR, INC.’S NOTICE OF SERVICE OF INITIAL DISCLOSURES


        Defendant LA Vapor, Inc. (“LA Vapor”), by and through its attorneys of record, certifies

on this 4th day of October 2019, LA Vapor served its Rule 26(a)(1)(A) Initial Disclosures via

electronic mail to:

        David Brose, Esq.
        Langdon & Emison
        911 Main Street
        Lexington, MO 64067
        david@lelaw.com

        David W. Hill, Esq.
        Jason Yasinksy, Esq.
        Nahon, Saharovich & Trotz, PLC
        488 South Mendenhall Road
        Memphis, TN 38117
        dhill@nstplc.com

        William J. Rieder
        Spears, Moore, Rebman & Williams, P.C.
        601 Market Street, Suite 400
        Chattanooga, TN 37402
        wjr@srmw.com

        P. Michael Freed


4807644v.1
 Case 2:19-cv-02127-SHL Document 103 Filed 10/04/19 Page 2 of 3                 PageID 954




        Marcus T. Strong
        Lewis Brisbois Bisgaard & Smith, LLP
        1180 Peachtree Street, NE, Suite 2900
        Atlanta, GA 30309
        Michael.Freed@lewisbrisbois.com
        Marcus.Strong@lewisbrisbois.com

        James E. Embrey, Jr.
        Hall Booth Smith, P.C.
        Fifth Third Center
        424 Church Street, Suite 2950
        Nashville, TN 37219
        jembrey@hallboothsmith.com

        Michael James Petherick
        Sean William Martin
        Carr Allison
        651 East 4th Street, Suite 100
        Chattanooga, TN 37403
        mpetherick@carrallison.com
        swmartin@carrallison.com

        Respectfully submitted, this the 4th day of October, 2019.


                                             /s/ Melody McAnally
                                             Melody McAnally (TN No. 025971)
                                             BUTLER SNOW LLP
                                             6075 Poplar Avenue, Suite 500
                                             Memphis, Tennessee 38119
                                             (901) 680-7322
                                             melody.mcanally@butlersnow.com

                                             Tori S. Levine (pro hac vice)
                                             Wilson Elser Moskowitz Edelman & Dicker LLP
                                             Bank of America Plaza - 901 Main Street, Suite
                                             4800
                                             Dallas, TX 75202-3758
                                             (214) 698-8000
                                             tori.levine@wilsonelser.com

                                             Counsel for Defendant LA Vapor, Inc.




4807644v.1
 Case 2:19-cv-02127-SHL Document 103 Filed 10/04/19 Page 3 of 3                      PageID 955




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on October 4, 2019, a true and correct

copy of the foregoing document was served by electronic means through the Court’s ECF

System to the following counsel of record:

        David Brose, Esq.                            Sean W. Martin, Esq.
        John M. Tyner, Esq.                          Michael Petherick, Esq.
        Langdon & Emison LLC                         Carr Allison
        911 Main Street                              651 E. 4th Street, Suite 100
        Lexington, Missouri 64067                    Chattanooga, TN 37403

        And                                          Counsel for Defendant VGOD, Inc.

        David W. Hill, Esq.                          James R. Embrey, Jr.
        Jason Yasinksy, Esq.                         Hall Booth Smith, PC
        Nahon, Saharovich & Trotz, PLC               434 Church Street, Suite 2950
        488 S. Mendenhall Road                       Nashville, TN 37219
        Memphis, TN 38117
                                                     Counsel for Defendant Vapor Beast, Inc.
        Counsel for Plaintiff

        William J. Reider, Esq.
        Barrett S. Albritton, Esq.
        Spears, Moore, Rebman & Williams
        601 Market Street, Suite 400
        Chattanooga, TN 37402

        and

        P. Michael Freed, Esq.
        Marcus T. Strong, Esq.
        Lewis Brisbois Bisgaard & Smith LLP
        1180 Peachtree Street, N.E.
        Atlanta, GA 30309

        Counsel for Defendant LG Chem America, Inc.


                                             /s/ Melody McAnally
49574100.v1




4807644v.1
